Citation Nr: 0805466	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for Meniere's syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


FINDINGS OF FACT

1.  Current migraine headaches are not related to service or 
any incident therein.

2.  Current Meniere's syndrome is not related to service or 
any incident therein.

3.  Current hypertension is not related to service or any 
incident therein; hypertension did not manifest within one 
year of service separation.

4.  Current bilateral flat feet are not related to service or 
any incident therein.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Meniere's syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have occurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3,309, 3.311 (2007).

4.  Bilateral flat feet were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was scheduled for numerous medical examinations, 
to include April 2005 and October 2005, to obtain an opinion 
as to whether the veteran's claimed conditions can be 
directly attributed to service.  The veteran, presumably on 
advice from his representative, chose not to appear for these 
examinations.  The veteran's representative submitted 
numerous statements indicating that the VA has failed to 
explain why "good cause" exists for the need of a VA 
examination.  The main argument being that the veteran 
already provided sufficient medical evidence to substantiate 
his claim and, therefore, a VA examination is unnecessary.  
The representative also argues the VA is attempting to obtain 
negative evidence against the veteran to rebut private 
medical opinion.  

In addressing the representative's statements, the Board 
feels it is necessary to emphasize that this adjudicative 
process is a non-adversarial system and the VA is charged 
with assisting the veteran substantiate his claim.  That is 
the sole purpose of the VCAA as outlined here.  

The duty to assist requires a VA examination be afforded to 
the veteran where necessary as defined in the law.  This duty 
has been further explained in CAVC decisions such as Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Duenas emphasized the 
VA's duty to provide the veteran with a VA examination where 
service medical records indicate at least some evidence of 
in-service injury, event or disease.  Id.  McLendon 
emphasizes that even in the absence of objective confirmation 
of an in-service injury, event or disease, the veteran's lay 
testimony coupled with any competent medical opinion 
suggesting the possibility of a nexus to service (but 
insufficient to substantiate the veteran's claim on its own) 
triggers the VA's duty to afford the veteran with a VA 
examination.  Id.

In this case, as will be explained more thoroughly below, the 
veteran's service medical records do not indicate diagnoses 
of any of the veteran's alleged conditions.  The records do 
indicate some evidence of treatment for headaches and a foot 
blister, as well as noting a pre-existing heart flutter on 
entrance.  However, the veteran's diagnoses came long after 
service in a May 2002 statement by a private nurse 
practitioner indicating all his conditions are service-
connected because they all occurred during military duty.  
This May 2002 statement, as will be explained more thoroughly 
below, is insufficient on its own to grant service connection 
because, briefly, it is based on incorrect factual premises 
and is unsubstantiated by the remainder of the medical 
evidence of record.  

In short, the May 2002 statement simply is insufficient on 
its own to award service connection on any of the claims, but 
it raises at least a possibility of substantiating the 
veteran's claim and, thus, triggers the VA's duty to afford 
the veteran a VA examination.  See McLendon, 20 Vet. App. 79.  
The VA attempted to do just that in April and October 2005.  
Regrettably, the veteran refused to appear.  It is of course 
the veteran's right to refuse the VA's help to substantiate 
his claim and the Board will continue to adjudicate his 
claims based on the medical evidence of record here.  The 
duty to assist, however, is not a one-way street.  If a 
veteran wishes to help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board further notes that despite the 
representative's claim that the VA should have advised the 
veteran of the compelling reasons for the necessity of the 
examination; the VA is under no such obligation.  See 
Kowalski v. Nicholson, U.S. Vet. App. No. 02-1284 (June 8, 
2005).

The Board will consider the veteran's claims on the remaining 
medical evidence and without the benefit of a competent, 
persuasive opinion indicating the likely etiology of all of 
the veteran's conditions.

VA has satisfied the duty to assist the veteran.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's hypertension 
is May 2002, nearly three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that symptoms for his various conditions 
began in service.  Specifically, he recalls having severe 
headaches initially in the military and since his separation.  
He also alleges his bilateral feet problems began in the 
military causing him to constantly be in sick bay and 
required nightly foot soaks.  It is unclear what his exact 
allegations in regard to Meniere's syndrome and hypertension 
are, but he claims he noticed symptoms of these conditions 
initially in the military.

The veteran's service medical records are silent as to a 
diagnosis for any of these conditions.  Rather, his records 
indicate one, isolated complaint of headaches in December 
1972 where the veteran reported suffering with bad headaches 
once to twice daily for several months.  At the time, the 
veteran indicated new glasses may have been the culprit.  The 
examiner did not render a diagnosis nor are there records of 
any follow-up complaints.  Similarly, there is one isolated 
complaint of a left foot blister in May 1973, but aside from 
the one isolated record, the service medical records are 
silent as to any further complaints, treatments or diagnoses 
of a chronic bilateral foot condition.  It is also noteworthy 
that the veteran's entrance and separation examination 
indicate the veteran's self-reported slight heart flutter.  
The abnormality was noted, but not appreciated at the times 
of the examinations.  The examiners further noted the 
abnormality was not considered disabling.  Aside from the 
heart flutter, the veteran's separation examination is silent 
as to any abnormality.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 
Additionally, the Board considers the veteran's testimony of 
continuity of symptomatology credible notwithstanding the 
lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
Accordingly, the crucial inquiry here is whether any of the 
veteran's current conditions can be linked to any incident of 
service.  The Board concludes they cannot.

After service, VA outpatient treatment records indicate 
diagnosis and treatment for hypertension, but are completely 
silent as to any complaints, treatments or diagnoses of flat 
feet, Meniere's syndrome or migraines.  The veteran is also 
treated for hearing loss and tinnitus, both of which are 
service connected.  

The Board finds noteworthy that the veteran was afforded and 
appeared for an audiological examination in December 2005 VA 
where he was diagnosed with bilateral sensorineural hearing 
loss and tinnitus, but no other inner ear disease, to include 
Meniere's syndrome, was indicated.  Similarly, the veteran 
appeared for a general VA examination in December 2005 where 
diagnoses of hypertension and Meniere's syndrome were noted, 
but not linked to the veteran's military service.  During 
that examination, the veteran indicated to the examiner that 
his Meniere's syndrome was diagnosed in 1970, prior to his 
military service.  Other than noting the other diagnoses, it 
does not appear the December 2005 examiner conducted any 
diagnostic or clinical tests to objectively confirm the 
veteran's conditions or their likely etiology.

Rather, in support of his claims, the veteran submitted a 
July 2005 statement by Dr. Loper and a May 2002 statement by 
Advance Practice Registered Nurse (APRN), Ms. Darla Wilton.  
Dr. Loper indicated he treated the veteran for a recent 
hospitalization for chest pains.  Upon reviewing the 
veteran's service medical records, the Dr. Loper opined, "it 
is at least as likely as not the presenting symptomatology of 
chest pain, diaphoresis, etc. was directly related to his 
[service-connected] post-traumatic stress disorder [PTSD]."  
Dr. Loper also indicates the veteran currently has a 
diagnosis of hypertension, but does not offer a nexus opinion 
specifically in regard to hypertension.

For purposes of the claims on appeal here, Dr. Loper's 
opinion merely provides a current diagnosis of hypertension.  
Dr. Loper does not appear to be linking the veteran's 
hypertension to any incident of his military service.  
Rather, Dr. Loper merely indicates a nexus between certain 
heart-related symptomatology, namely chest pain and 
diaphoresis, with PTSD.  This opinion is insufficient to 
provide a basis of service connection for hypertension.

As mentioned above, the veteran also provided a May 2002 APRN 
Ms. Darla Wilton in support of his claims.  The statement 
indicates the veteran's current diagnoses include 
hypertension, migraine headaches, "asbestos exposure", flat 
feet and Meniere's disease.  Ms. Wilton does not indicate she 
had any records to review, but rather details various alleged 
in-service treatments the veteran received for his various 
alleged conditions, none of which are consistent with the 
service medical records.  Ms. Wilton then concludes that all 
of his alleged conditions are "at least as likely as not 
service connected" because they all occurred during military 
duty.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement. See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In this case, the Board does not find Ms. Wilton's opinion 
probative because she relied on incorrect factual premises.  
It is unclear whether Ms. Wilton treated the veteran more 
than one time in May 2002 or if she had access to the 
veteran's complete medical history.  It is clear, however, 
that her listed relevant history for the veteran is 
inaccurate and inconsistent with the remainder of the medical 
evidence.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

For example, in regards to the veteran's flat feet, Ms. 
Wilton indicates the veteran had bilateral foot pain during 
basic training and, essentially, was given a temporary 
profile prohibiting marching and running.  The May 2002 
statement also indicates the veteran had daily whirlpool 
treatments to his feet.  The service medical records simply 
do not confirm any of these alleged facts.  Rather, the 
veteran was seen once for a left foot blister.  He was never 
given a temporary profile due to complaints of bilateral foot 
pain and, other than the May 2002 statement; the veteran has 
never been diagnosed with or treated for flat feet.  

Similarly, in regards to the veteran's migraines, although 
the veteran was treated once for headaches, his headaches 
were attributed to new eyeglasses, possibly with a faulty 
prescription, and there is no indication he was ever 
diagnosed with migraine headaches.  This isolated treatment 
can hardly serve the basis of a chronic condition occurring 
during military duty.  Additionally, just like the veteran's 
feet, aside from the May 2002 statement, the veteran has 
never been diagnosed with or treated for migraine headaches. 

In regard to the veteran's Meniere's syndrome, Ms. Wilton 
indicates he began experiencing dizziness in the military in 
1971 or 1972 along with tinnitus.  During his December 2005 
VA examination, however, the veteran indicated his Meniere's 
syndrome was diagnosed in 1970, prior to service.  In any 
case, his continuing treatment records do not indicate a 
diagnosis or any kind of continuing treatment for Meniere's 
syndrome.

In regards to the veteran's hypertension, Ms. Wilton is 
simply inaccurate in stating the veteran's hypertension 
occurred during his military service.  There is no evidence 
of hypertension in the record prior to May 2002 and even the 
veteran himself does not allege in-service occurrence of 
hypertension.  Rather he informed the December 2005 VA 
examiner that he was first diagnosed with hypertension on or 
around 2000. 

The veteran's on-going VA outpatient treatment records, 
moreover, do not confirm a diagnosis or any on-going 
treatment for flat feet, migraines or Meniere's syndrome.  
Accepting for the sake of argument that the veteran indeed 
has these conditions currently, there simply is no competent 
and probative evidence linking his conditions to his military 
service.  The veteran's hypertension, in contrast, is well 
documented consistently throughout the VA outpatient 
treatment records and private medical statements.  The 
veteran, however, was not diagnosed with hypertension until 
nearly three decades after service and the only opinion 
linking the condition to service, by Ms. Wilton, is not 
probative for reasons stated above. 

In short, there is no competent and probative medical 
evidence linking any of the veteran's current conditions to 
his military service and, thus, the Board concludes service 
connection must be denied. As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claims. As such, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for Meniere's syndrome is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral flat feet is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


